DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9, 11-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928).
With respect to claim 1, Ahn et al. discloses, a transmit receive radio frequency switch (Fig. 4A) that comprises: 
a reception path (404); and 
a transmission path (402);
 wherein the transmission path comprises an antenna port (port connected to ANT), a transmission input port (input to 402), 
wherein the reception path comprises an antenna port (408a), a reception output port (412c), and reception transistors (408, 410 and 412); 
wherein the reception transistors comprise
 (a) a first reception transistor that is closest to the antenna port (408), out of the reception transistors, and has a source-bulk connection (418), and
 (b) at least one other reception transistor that has a bulk-to-ground connection (412 via 406, e.g., see 414 of Fig. 4B); and 
wherein the reception transistors are complementary metal-oxide-semiconductor transistors (the transistors are CMOS transistors).  
Ahn et al. fails to disclose the details of how switch 402 is constructed.  Thus, Ahn et al. fails to disclose “transmission transistors”, “wherein the transmission transistors have source-bulk connections” and wherein the transmission transistors are complementary transistors.
However, it is old and well-known to construct a transmission-reception switch device such that both the transmission switch branch and the reception switch branch are constructed from substantially similar switch devices that are mirror images of each other.  This is further evidenced in Figs. 1 and 2 of Kawakyu et al. which discloses, in Fig. 1, a transmission-reception switch device (Fig. 1) constructed from a generic transmission switch (MT1) and a generic reception switch (MT2) as can be seen Mt1 and MT2 are essentially duplicated switch devices that operate in a complementary fashion and are mirror images of each other.  In Fig. 6 Kawakyu et al. discloses the details of another transmission-reception switch device (Fig. 2) having staked transmission transistors (MT11 and MT12) and stacked reception transistor (MT13 and MT14) which further discloses the above switch devices being constructed in a mirrored fashion and operating in a complementary fashion.  
It is further noted that the stacked transistors of the receiver branch of Ahn et al. allows for a high power handling ability.
Thus, it would have been obvious to one of ordinary skill in the art to construct the switch 402 using essentially the same circuitry as 404 except connected in a mirror fashion and operated in the complementary fashion.  One would have been motivated to do so for the purpose of having a transmission switch that also allows for a high power handling ability similar to the stacked transistors of the receiver branch of Ahn et al.
As combined above the “transmission transistors” are interpreted as 408 and 410 of Ahn when used in 402.  As can be seen such transistors are CMOS transistors and have source to bulk connections (418/420).
With respect to claim 6, the transmit receive radio frequency switch according to claim 1 wherein a gate of each reception transistor is connected to a reception control voltage through a first resistor of (408b, 410b and 412b).  
With respect to claim 7, the transmit receive radio frequency switch according to claim 6 wherein a gate of each transmission transistor is connected to a transmission control voltage through a first resistor(408b, 410b and 412b of the transmission switch as modified).  
Claim 9 is rejected for similar reasons as claim 1 when 408 and 410 as placed within 402 as modified above in claim 1 are interpreted as “the transmission transistors” the circuit is connected and operative as claimed.
  With respect to claim 11, the method according to claim 9, wherein all transmission transistors are serially coupled to each other, and all reception transistors are serially coupled to each other (408 and 410 of the mirrored transmission path are serially connected and all of the transistors of the reception path are serially connected).  
With respect to claim 12, the transmit receive radio frequency switch according to claim 1, wherein the reception transistors consist of the first reception transistor (408) and of the at least one other reception transistor (410); and
 wherein the reception transistors are serially coupled to each other (408 and 410 are serially connected).  
With respect to claim 13, the method according to claim 9, wherein the transmission transistors are configured to be in a triode region while the reception transistors are in a cut-off region, and wherein the reception transistors are configured to be in the triode region while the transmission transistors are in the cut-off region (when the transistors are on they are resistive, e.g., in the triode/resistive region, see 302 of Fig. 3 and Col. 6 lines 4-5. As can be seen the receiver path is off, e.g., in the cut-off region, when the transmission path is on and vice versa. Thus, the circuit will operate as claimed)  
With respect to claim 14, the transmit receive radio frequency switch according to claim 1, wherein all transmission transistors have the source-bulk connections (408 and 410 have source-bulk connections).  
With respect to claim 16, the transmit receive radio frequency switch according to claim 1, the first reception transistor maintains the source-bulk connection during both transmission mode and reception mode of the transmit receive radio frequency switch (408 and 410 have their source-bulk connections directly tied together at all times via 418 and 420).  
With respect to claim 17, the transmit receive radio frequency switch according to claim 1, wherein each reception transistor of the at least one other reception transistor is configured to maintain the bulk-to-ground connection during both a transmission mode and a reception mode of the transmit receive radio frequency switch (the bulk-to-ground is either effectively shorted to ground, see Fig. 4B, when 406 is fully on, or coupled to ground via the larger resistance value provided by 406, see 416 of  Fig. 4C, see Col. 7 lines 3-11.  Therefore, the bulk-to-ground connection is always present in 412).  
With respect to claim 18, the transmit receive radio frequency switch according to claim 1, wherein the reception transistors consist of the first reception transistor, and the at least one other reception transistor (410); and wherein all reception transistors are serially coupled to each other (408 and 410 are serially connected).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928) and in further view of Kim et al. (USPN 9,385,703).
With respect to claim 2, Ahn et al. fails to disclose that “the transmit receive radio frequency switch according to claim 1 wherein all reception transistors other than the first reception transistor have the bulk-to-ground connection” because every transistor of the reception circuit has a bulk-to-ground connection either via 106 or the resistors coupled between 408d/410d and ground.
However, it is old and well-known that one may either connect a bulk/body of a switch transistor to ground via a resistor or may remove the resistor.  This is further evidenced in Figs. 3 and 4 of Kim which discloses a body terminal (B) of an NMOS transistor (310/410) wherein the body terminal may be connected to ground via a resistor (440 of Fig. 4) or may be left unconnected to ground (e.g. as shown in Fig. 3).  
It would have been obvious to one of ordinary skill in the art to remove the body-to-ground resistor of 408 of Ahn et al., since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Furthermore it is old and well-known to remove such resistors as evidenced by Kim.  One would have been motivated to do so for the purpose of trading off the mitigation of parasitic effects provided by the bulk-to-ground resistor with the simplification of construction of the circuit/reduced part count associated with removal of the resistor. 
 
Claim 3, 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928) and in further view of Cassia et al. (USPN 8,395,435).
With respect to claims 3 and 4, Cassia et al. fails to disclose “wherein each reception transistor and each transmission transistor is virtually grounded” and 
“second resistors of, wherein a second resistor is connected between a drain and source of each transistor of the reception transistors and the transmission transistors”.
However Cassia et al. discloses, in Fig. 7 an RF switch circuit comprising:
second resistors of (740a; 740b; 740K, ), wherein a second resistor is connected between a drain and source of each transistor of the reception transistors and the transmission transistors (the resistors are connected between the source and drain of each transistor), wherein each reception transistor and each transmission transistor is virtually grounded (the combination of each resistor equalizes the voltage each N1 to Nk-1 and thus operates as a “virtual ground”).
The source to drain resistors 740a-740K of Cassia allows for matching of the bias voltages to the transistors, reduction of leakage, improved linearity and reliability (see Col. 6 line 44 to Col 7 line 15).
It would have been obvious to one of ordinary skill in the art to add such source to drain resistors to the transistors of the circuit of Ahn et al. for the purpose of allowing for matching of the bias voltages to the transistors, reduction of leakage, improved linearity and reliability.
With respect to claim 20, the above combined references fail to disclose the resistance of the second resistors.  Thus, the above combination fails to disclose the “transmit receive radio frequency switch according to claim 4, wherein the second resistors have a resistance that ranges between 10 KΩ to 100 KΩ.”
However, it would have been obvious to set the resistances of the resistors such that they have a resistance that ranges between 10 KΩ to 100 KΩ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of for the purpose of setting the desired impedance of the antenna switch circuit at a desired/required level.
Claim 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928) and in further view of Brunsilius et al. (USPN 9,397,651).
With respect to claims 5 and 8, Ahn et al. fails to disclose, “wherein each reception transistor and each transmission transistor comprises a deep-n-well pin that is connected to a biasing voltage through a third resistor” and “wherein each transmission transistor is also coupled to a biasing voltage, wherein the biasing voltage equals the transmission control voltage or exceeds the transmission control voltage”.
	Ahn et al. merely discloses generic NMOS transistors for the transmission and reception devices and fails to disclose how a deep n well of the transistors are biased.  Nevertheless, Brunsilius et al. disclose, in Fig. 24 a specific NMOS transistor having a deep n well the transistor comprising:
	a deep-n-well pin (DNW) that is connected to a biasing voltage (VDD) through a third resistor of (R) and wherein the transistor is also coupled to a biasing voltage (VDD), wherein the biasing voltage equals the transmission control voltage or exceeds the transmission control voltage (108 is an NMOS transistor thus it is activated by a logical high signal, e.g., VDD.  Therefore it can be seen that the bias voltage equals the control/gate voltage).
	The deep n well, resistor and biasing to VDD of the NMOS transistor of Brunsilius reduces the non-linear parasitic capacitance associated with the transistor (see Col. 14 lines 29-45).
	It would have been obvious to construct each of the transmission and reception transistors of Ahn et al. with a deep n well that is biased by VDD via a resistor for the purpose of reducing non-linear parasitic capacitance associated with the reception and transmission transistors.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 8,076,996) in view of  Ahn et al. (USPN 7,843,280) in view of Kawakyu et al. (2008/0290928) and in further view of Cassia et al. (USPN 8,395,435).
With respect to claim 19, Lee et a. discloses an antenna switching device 21 having a transmission side Tx connected to a power amplifier (40 with 23) and a reception side (RX) connected to a low-noise amplifier (22 with 30).  The transmission side has an input (TX) that is grounded by a secondary coil of a power amplifier output transformer (secondary coil connected to 23).  
Lee et al. fails to disclose the specifics of the antenna switch and thus fails to disclose the transmit and receive radio frequency switch according to claim 4, wherein one of the second resistors is grounded by a secondary coil of a power amplifier output transformer.  
	However, the above combination discloses the limitations of claim 4 and further including the second resistors of Cassia et al. connected to the input terminal of the transmission switch (see above rejection of claim 4).  The combined circuit of Ahn et al. has a low leakage and high power blocking capability (see Col. 2 lines 1-5 of Ahn et al.)
	It would have been obvious to replace the generic antenna switch of Lee et al. with the specific antenna switch of Ahn et al. (as modified above) for the purpose of, among other things, having an antenna switch with low leakage and a high power blocking capability.

Claim(s) 1, 9, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalaski et al. (USPAPN 2013/0278323) in view of Hurwitz (USPN 9,190,994).
With respect to claim 1, Bakalaski et al. discloses, in Fig. 5, a transmit receive radio frequency switch (Fig. 5), comprising: 
a reception path (RX to antenna); and
 a transmission path (Tx to antenna);
 wherein the transmission path comprises an antenna port (antenna connection to 530b), a transmission input port (TX connection), and a transmission transistor (530b),
 wherein the reception path comprises the antenna port (antenna connection to 530a), a reception output port (RX connection), and a reception transistor (530a), and 
wherein the reception transistors and the transmission transistors are complementary metal-oxide-semiconductor transistors (the transistors are constructed on a CMOS die).  
Bakalaski et al. merely discloses the transmission and reception paths being constructed form single generic CMOS RF transistors.  Thus, Bakalaski et al. fails to disclose:
“transmission transistors, wherein the transmission transistors have source-bulk connection” and 
“reception transistors, wherein the reception transistors comprise (a) a first reception transistor that is closest to the antenna port, out of the reception transistors, and has a source-bulk connection, and (b) at least one other reception transistor that has a bulk-to-ground connection”.
However, Hurwitz discloses in Fig. 3B a specific switch for use in RF switching devices wherein the switch comprises:
transistors (101a-101n), wherein the transistors have source-bulk connection (when 320a-320n are closed), and 
transistors (e.g., a second construction of transistors of 101a-101n if used in a reception path), wherein the transistors comprise (a) a first reception transistor that is closest to the antenna port out of the reception transistors (e.g., 101a when used in a reception branch of an RF switch circuit), and has a source-bulk connection (via 320a), and (b) at least one other reception transistor that has a bulk-to-ground connection (at least one of 101b-101n having a bulk-to-ground connection via Rb2-Rbn).
The RF switch of Hurwitz has an improved linearity (see Col. 6 lines 28-35) and the stacking of the transistors allows for the switch to withstand higher voltages (see Col. 5 lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace at least each of the generic transmission and reception switches of Bakalaski et al. with the specific RF switch circuit of Fig. 3B of Hurwitz for the purpose of having a switch circuit that can withstand large voltages and has an improved linearity.
As combined above the paths will have the claimed source to bulk/bulk to ground connections.
With respect to claim 15, the transmit receive radio frequency switch according to claim 1, wherein the transmission path consists of the antenna port (antenna connection of Bakalaski et al.), the transmission input port (TX port of Bakalaski et al.), and the transmission transistors (transistors of Fig. 3B of Hurwitz in the transmission path of Bakalaski et al.);
 wherein all transmission transistors are serially coupled to each other (the replaced transmission transistors of Fig. 3B of Bakalaski et al. are serially connected), and all reception transistors are serially coupled to each other (the replacement reception transistors of Fig. 3B or Hurwitz are serially connected).
Claims 9 and 10 are rejected for essentially the same reasons as claims 1 and 15.  As can be seen the above combination will be controlled as recited in claims 9 and 10.  Furthermore, all of the transmission switches of Hurwitz have source-bulk connections when the transistors are activated.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 
With respect to the argument that mirroring the reception path in the transmission path “will result in a transmission switch branch that has (a) a first transmission transistor that is closest to the antenna port, out of the transmission transistors, and has a source-bulk connection, and (b) at least one other transmission transistor that has a bulk-to-ground connection”.  Examiner agrees that the transmission path may have such a construction when mirrored.  However, Examiner disagrees that such a connection “is CONTRARY to the claimed transmission path that comprises transmission transistors (that) have source-bulk connections”.  This is because the claims use the transitional phrase “comprising”.  Thus, additional elements, such as switches “having a bulk-to-ground connection” are not precluded from being present in the transmission path.  All that is required is that the transmission path has transistors that “have source-bulk connection”.  As can be seen at least two transistors will have a source-bulk connection in the transmission path when the reception path transistors are mirrored within transmission path.  Thus, such a modification meets the recited limitations of claim 1 and does not teach away from claim 1.


The argument “Ahn states that the receiver switch differs from the transmitter switch and that The receiver switch may utilize one or more switching substrate body and source or drain-to-bulk connection with body floating technique, as will be described in further detail below. In addition, the transmit switch may utilize a substrate body tuning technique, as will also be described in further detail below (column 3, lines 25-31)“ is not persuasive. The above recitation does not evidence that the transistors/switches are different.  Upon inspection of the specification it can be seen that the “substrate body tuning technique” with respect to the transmission switch is never explicitly disclosed.  Thus, a different body control technique between the reception and transmission switches is never discussed. Rather, the only technique discussed that has any control of and/or tuning of the substrate/body is discussed with respect to the switching of the receiver switch.  Therefore, Anh seems to suggest that the substrate body tuning technique is similar to the substrate body and source or drain-to-bulk connection with body floating technique.  Furthermore, even if the transmission path may use a different tuning technique.  It can be seen that Kawakyu evidences it is common to use the same mirrored switching circuit in the reception and transmission switch paths.  Thus, the above combination discloses the claimed limitations when the generic transmission switch is replaced with a mirrored version of the reception path as evidenced by Kawakyu.
Applicant further goes on to state the operation of the switches of the reception path when the reception path and transmission path are turned on and off and seems to suggest that the operations of the switching of the reception path would preclude the mirrored version of such a switch in the transmission path.  There is no evidence that such an operation of the reception path would preclude the use of a similarly mirrored switch in the transmission path.  It is very common to do so as evidenced by both Kawayku and Bakalaski et al. As can be seen in all cases of Ahn, Kawayku and Bakalaski et al. the transmission switch is off when the reception switch is on and vice versa.  Thus, the switches have mirrored/complementary operations and the benefits provided in the reception path will also provide the same benefits for the transmission path.  It is not seen how the operation of the reception path teaches away from the use of mirrored version in the transmission path, since it is old and well-known to mirror the operation and construction of the reception path into the transmission path.  Such mirroring is not deleterious to the performance of the circuits as evidenced by Kawayku and Bakalaski et al.  Furthermore, Applicant provides no explicit reasoning as to why such a mirrored operation cannot occur in the transmission path. Rather, Applicant merely recites the operation of the reception switch when used in the reception path and alleges that somehow suggest that the mirrored version cannot be used in the transmission path. There is evidence provided why such a transmission switch would not allow for proper operation.  Thus, Applicant’s arguments are not persuasive.Page 8

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849